


110 HR 3639 IH: Southern Sea Otter Recovery and

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3639
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Farr (for
			 himself, Mrs. Capps,
			 Ms. Eshoo,
			 Mr. Blumenauer,
			 Mr. DeFazio,
			 Mr. McDermott,
			 Mr. Hinchey,
			 Mr. Kennedy,
			 Ms. Lee, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a program of research and other activities
		  to provide for the recovery of the southern sea otter.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Sea Otter Recovery and
			 Research Act.
		2.FindingsThe Congress finds the following:
			(1)Sea otters were
			 hunted to near extinction in the 18th and 19th centuries along the west coast
			 of the United States. Today a small population of southern sea otters exists
			 along the California coastline.
			(2)Southern sea
			 otters are listed as a threatened species under the Endangered Species Act of
			 1973, and are recognized as depleted under the Marine Mammal Protection Act of
			 1972.
			(3)Southern sea
			 otters have educational, economic, ecological, and scientific importance to the
			 people of California and the Nation.
			(4)Recent studies
			 have—
				(A)determined that an
			 elevated level of mortality, particularly in adult southern sea otters, is
			 limiting recovery of the population; and
				(B)determined that the
			 major threats to the southern sea otter are largely due to degraded marine
			 ecosystems, including infectious diseases, sequestration of contaminants, food
			 resource limitations, and coastal oil spills.
				(5)Enactment of
			 provisions to implement the United States Fish and Wildlife Service document
			 entitled Final Revised Recovery Plan for the southern sea otter (Enhydra
			 lutris nereis) could lead to delisting of the southern sea otter under
			 the Endangered Species Act of 1973.
			(6)The public would
			 benefit from having well managed and viable fisheries, healthy marine
			 ecosystems, and a recovered sea otter population.
			(7)Research underlies
			 every aspect of recovering southern sea otter populations, educating citizens
			 and stakeholders, and restoring coastal ecosystems.
			3.Southern sea
			 otter recovery program
			(a)In
			 generalThe Secretary of the Interior, acting through the United
			 States Fish and Wildlife Service (in this Act referred to as the
			 Secretary), shall carry out a recovery program for southern sea
			 otter populations along the coast of California. The recovery program shall
			 include the following:
				(1)Monitoring and
			 analysis of southern sea otter population demographics and life history
			 parameters, including a biannual population count.
				(2)Protection of
			 southern sea otter populations.
				(3)Reduction or
			 elimination of potential factors limiting southern sea otter populations that
			 are related to human activities.
				(4)Assessment of
			 southern sea otter health in accordance with the Southern Sea Otter Health
			 Assessment Plan developed under subsection (c).
				(5)Education and
			 outreach to the public about southern sea otters and how human activities
			 affect their survival.
				(b)Annual
			 reportThe Secretary shall report on the status of southern sea
			 otter populations as part of annual reports to the Congress under the Marine
			 Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) or other reporting
			 requirements.
			(c)Health
			 assessment planThe Secretary shall—
				(1)in consultation
			 with the Southern Sea Otter Recovery Implementation Team referred to in section
			 5, develop a Southern Sea Otter Health Assessment Plan;
				(2)collect and
			 analyze tissue samples from southern sea otters;
				(3)after such
			 analysis, submit the tissue samples to the Secretary of Commerce for inclusion
			 in the National Marine Mammal Tissue Bank provided for under section 407 of the
			 Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f) to allow for managed
			 access to the tissues by other researchers; and
				(4)review progress on
			 the implementation of the Southern Sea Otter Health Assessment Plan developed
			 under paragraph (1) and report the status of the plan as part of the report
			 under subsection (b).
				(d)Contents of
			 planThe Southern Sea Otter Health Assessment Plan developed
			 under subsection (a)(1) shall include—
				(1)mechanisms to
			 systematically assess and evaluate, among other matters, the immunology,
			 virology, toxicology, bacteriology, parasitology, endocrinology, and
			 nutritional status of southern sea otters; and
				(2)identification of
			 centers of expertise and resources to implement the plan.
				(e)Promotion of
			 ecosystem sustainabilityIn implementing this section, the
			 Secretary shall seek to recover sea otters while promoting ecosystem
			 sustainability by addressing—
				(1)key threats to
			 marine ecosystem health, and ways to mitigate those threats; and
				(2)mechanisms to
			 revise the plan developed under subsection (c) to adapt in a timely manner to
			 new information on the health of marine ecosystems.
				4.Southern sea
			 otter research program
			(a)Grant
			 authorityThe Secretary shall award competitive grants to support
			 research regarding southern sea otters.
			(b)Research
			 subjectsResearch funded with grants under this section shall be
			 in accordance with the research goals established by the Sea Otter Recovery
			 Implementation Team under section 5, and shall include the following
			 topics:
				(1)Southern sea otter
			 demographics and natural history.
				(2)The effects and
			 sources of contaminants on southern sea otters and sequestration of
			 contaminants.
				(3)Infectious
			 diseases and parasites affecting southern sea otters.
				(4)Limitations on the
			 availability of food resources for southern sea otters and the impacts of food
			 limitation on southern sea otter carrying capacity.
				(c)Recommendation
			 of grants by Recovery Implementation Team requiredThe
			 Secretary—
				(1)shall submit each
			 grant proposal submitted under this section to the Southern Sea Otter Recovery
			 Implementation Team referred to in section 5; and
				(2)may not make a
			 grant under this section unless the grant proposal has been recommended by such
			 Team.
				5.Southern Sea
			 Otter Recovery Implementation Team
			(a)EstablishmentThere
			 shall be a Southern Sea Otter Recovery Implementation Team (in this section
			 referred to as the Team) established and appointed by the
			 Secretary of the Interior in accordance with this section. The Federal Advisory
			 Committee Act (5 App. U.S.C.) shall not apply to the Team.
			(b)FunctionsThe
			 Team shall—
				(1)make
			 recommendations to the Secretary regarding overall implementation of the
			 southern sea otter recovery program and research goals;
				(2)make
			 recommendations to the Secretary regarding prioritization of recovery actions,
			 funding needs, and implementation schedules;
				(3)facilitate
			 coordination, cooperation, and communication amongst persons interested in
			 southern sea otter recovery;
				(4)facilitate
			 implementation of actions identified in the recovery plan for the southern sea
			 otter;
				(5)monitor progress
			 of recovery actions for the southern sea otter;
				(6)recommend changes
			 to the recovery plan as new information is obtained or unexpected conservation
			 issues arise;
				(7)review the
			 recommendations of the Scientific Advisory Subcommittee established by section
			 6; and
				(8)make
			 recommendations to the Secretary regarding funding of scientific research under
			 section 4.
				(c)Membership
				(1)In
			 generalThe Team shall have balanced representation and shall
			 consist of no more than 13 members. The Secretary shall appoint members of the
			 Team from among—
					(A)individuals who are
			 representatives of Federal, State, or local agencies with expertise in sea
			 otter management;
					(B)individuals who
			 are representatives of local marine user groups, which may include commercial
			 and recreational fishing organizations;
					(C)individuals who
			 are representatives of marine conservation and other public interest
			 organizations;
					(D)individuals who
			 are representatives of organizations involved in southern sea otter rescue,
			 rehabilitation, and release; and
					(E)individuals who are
			 representatives of scientific and educational organizations.
					(2)ChairThe
			 Team shall elect a member of the Team as chair of the Team for a term of 3
			 years. A member of the Team may not serve more than 2 terms as chair.
				(d)Staffing and
			 assistanceThe Secretary may make available to the Team any
			 staff, information, administrative services, or assistance the Secretary
			 determines is reasonably required to enable the Team to carry out its
			 function.
			(e)Administration
				(1)Internal
			 administrative regulationsThe Team shall adopt rules,
			 procedures, and other internal administrative regulations as may be necessary
			 to carry out its functions.
				(2)Subsidiary
			 bodiesThe Team may establish such subsidiary bodies as it
			 considers necessary to carry out its functions.
				(3)Conflicts of
			 interestTeam members shall address conflicts of interest and
			 other ethical problems in accordance with the following guidelines:
					(A)Members must
			 disqualify themselves from advising on a matter that has direct and predictable
			 effect on their personal financial matters, those of a client, or those of a
			 company by which they are employed, apart from matters that are inherent in
			 their employment or outside affiliation.
					(B)Members who
			 participated in the development of a proposal may not participate in the review
			 and recommendation of grants under section 4(c) with respect to the proposal by
			 the Team.
					(C)Members must not
			 solicit business for themselves or their firms or seek an economic advantage
			 based on their position on the Team.
					(D)Members must hold
			 any nonpublic information obtained as a result of their services on the Team in
			 confidence and ensure that it is used exclusively for official purposes.
			 Members should not use or permit the use of such information for their own
			 private gain or the gain of another person.
					(E)Members must not
			 use the resources available to the Team for purposes of assisting a political
			 campaign, or for any political campaign business.
					(f)Public
			 participation and procedural mattersThe following apply with
			 respect to the conduct of business meetings of the Team:
				(1)With the exception
			 of executive sessions, each meeting shall be open to the public, and interested
			 persons shall be allowed to present oral or written statements on items on the
			 agenda.
				(2)Regular business
			 meetings of the Team shall occur at least once each year. Other meetings of the
			 Team may be held at the call of the chair.
				(3)Timely notice of
			 each meeting, including the time, place, and agenda of the meeting, shall be
			 published locally and may be published in the Federal Register.
				(4)Minutes of each
			 meeting shall be kept, and shall contain a summary of attendees and matters
			 discussed.
				(g)Responsibilities
			 of the SecretaryThe Secretary shall oversee and coordinate all
			 Team activities, and shall be responsible for the following:
				(1)Disbanding the
			 Team.
				(2)Defining team
			 functions (including revising the terms of reference for the Team) and
			 establishing schedules for the Team for completing its products.
				(3)Approving,
			 adopting, and amending recovery plans.
				(4)Transmitting Team
			 recommendations to other agencies and organizations, as appropriate.
				(5)Providing staff,
			 information, and administrative services necessary for the Team to carry out
			 its function.
				6.Scientific
			 Advisory Subcommittee of the Sea Otter Recovery Implementation Team
			(a)EstablishmentThe
			 Southern Sea Otter Recovery Implementation Team referred to in section 5 shall
			 have a Scientific Advisory Subcommittee (in this section referred to as the
			 Advisory Committee). The Federal Advisory Committee Act (5 App.
			 U.S.C.) shall not apply to the Advisory Subcommittee.
			(b)FunctionsThe
			 Advisory Subcommittee shall—
				(1)evaluate the
			 scientific merit and quality of southern sea otter research proposals submitted
			 for funding in response to a request by the Secretary for proposals, based on
			 the research goals established by the Southern Sea Otter Implementation Team
			 under section 5(b)(1); and
				(2)make
			 recommendations to the Southern Sea Otter Recovery Implementation Team
			 regarding funding of such proposals.
				(c)MembershipThe
			 Advisory Subcommittee shall have balanced representation, and shall consist of
			 no more than 11 members appointed by the Southern Sea Otter Recovery
			 Implementation Team from among individuals with a doctorate or equivalent
			 education degree or with proven expertise in sea otter science or sea otter
			 health. The Southern Sea Otter Recovery Implementation Team shall, in
			 consultation with the Secretary and the Marine Mammal Commission, appoint
			 members of the Advisory Committee from among qualified individuals who
			 represent the views of—
				(1)Federal, State, or
			 local agencies with expertise in sea otter management;
				(2)local marine user
			 groups, which may include commercial and recreational fishing
			 organizations;
				(3)marine
			 conservation and other public interest organizations;
				(4)organizations
			 involved in southern sea otter rescue, rehabilitation, and release; and
				(5)scientific and
			 educational organizations.
				(d)Terms
				(1)In
			 generalExcept as provided in paragraph (2), the term of a member
			 of the Advisory Subcommittee shall be 3 years.
				(2)Initial
			 AppointmentsOf the members first appointed as members of the
			 Advisory Subcommittee—
					(A)3 shall be
			 appointed to an initial term of 1 year; and
					(B)3 shall be
			 appointed to an initial term of 2 years.
					(e)Conflicts of
			 interestA member of the Advisory Subcommittee who participated
			 in the development of a proposal may not participate in the review and
			 recommendation of grants under section 4(c) with respect to the proposal by the
			 Advisory Subcommittee.
			7.Authorization of
			 Appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Secretary
			 of the Interior to carry out this Act $5,000,000 for each of fiscal years 2007
			 through 2012, of which $2,000,000 each fiscal year shall be for grants under
			 section 4 and the remainder for carrying out the recovery activities listed in
			 section 3.
			(b)Administrative
			 expensesOf amounts available each fiscal year to carry out
			 section 5, the Secretary may expend not more than 6 percent or $80,000,
			 whichever is greater, to pay the administrative expenses necessary to carry out
			 section 5.
			
